IN THE SUPREME COURT OF THE STATE OF DELAWARE

 CHRISTOPHER R. DESMOND,                §
                                        §
       Defendant Below,                 §   No. 573, 2018
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §   Cr. ID No. 91009844DI (N)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                           Submitted: January 9, 2019
                           Decided:   February 8, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                 ORDER

      After consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

      (1)    On November 13, 2018, the appellant, Christopher R. Desmond, filed

a notice of appeal from the Superior Court’s denial of his motion for

reduction/modification of sentence. Based on his filing of a number of unsuccessful

motions and petitions challenging his 1992 convictions, this Court previously

directed the Clerk of the Court to refuse any filings from Desmond unless the filing

was accompanied by the required filing fee or a completed motion to proceed in

forma pauperis with a sworn affidavit containing the certifications required by 10
Del. C. § 8803(e) and that motion was granted by the Court.1 Desmond filed an

incomplete and un-notarized motion to proceed in forma pauperis with his notice of

appeal.

         (2)    The Senior Court Clerk directed Desmond to provide a completed and

notarized motion by November 29, 2018. Desmond failed to do so. On December

31, 2018, the Superior Court directed Desmond to show cause why this appeal

should not be dismissed for his failure to file a completed and notarized motion to

proceed in forma pauperis as directed. On January 9, 2019, Desmond filed his

response to the notice to show cause.

         (3)    Although it is not entirely clear, Desmond seems to argue that members

of the Court have been found to be appointed unconstitutionally. Desmond does not

address his failure to file a completed and notarized motion to proceed in forma

pauperis as directed by the Court. Nor has he paid the filing fee. Under these

circumstances, this appeal must be dismissed.

         NOW, THEREFORE, IT IS ORDERED that this appeal is DISMISSED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




1
    Desmond v. Biden, 2015 WL 631582, at *3 (Del. Feb. 11, 2015).


                                               2